Citation Nr: 1419352	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted a timely notice of disagreement in November 2010; a statement of the case was issued in March 2011, and a VA Form 9 was filed in April 2011.  The Veteran now resides in Kansas, so the matter is now handled by the RO in Wichita, Kansas.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2012 by the undersigned Veterans Law Judge. 

The Federal Circuit Court has held that VA has a duty when determining service connection to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board is required to consider all issues that have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  Therefore, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder, a bilateral hip disorder, and a back disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  

The Veteran indicated during the May 2012 Board hearing that he has seen private doctors for treatment.  See May 2012 Hearing Transcript, pages 5, 10, 14, 15.  These records should be obtained and associated with the claims file.  Additionally, any updated VA treatment records should be obtained and associated with the claims file.

VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

To date, the Veteran has not yet been afforded VA examinations for any of his claimed disorders.  Importantly, the Veteran has diagnoses of degenerative arthritis of the knees and of the lumbar spine.  See April 2009 VA outpatient treatment note.  Additionally, an April 2009 VA treatment note indicates that the Veteran's unnatural walk, as a result of calluses and corns on his bilateral feet, caused bilateral knee pain.  

Furthermore, the Veteran testified during the May 2012 hearing that he experienced knee, back and hip pain during service and continues to experience these symptoms.  The Board notes that a layperson is competent to report on the onset and continuity of current symptomatology, including pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Given this evidence of record, the Board finds that a remand is necessary to afford the Veteran VA examinations and to obtain medical opinions regarding the nature and etiology of his claimed disorders, to include whether his disorders are secondary to any service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Request authorization from the Veteran to obtain treatment records from the private physicians he referred to during the May 2012 Hearing that treated his hips, back, and knees for Workmen's Compensation.

Inform the Veteran that he can also obtain these records and submit them himself.  

If no additional records can be located, a negative response should be associated with the claims file.

3.  Afford the Veteran a VA examination for a bilateral knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  

All current knee disorders should be diagnosed.

After the claims file is reviewed, for each diagnosed knee disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's bilateral knee disorder is in any way causally or etiologically related to his active service; and,

b)  that the Veteran's bilateral knee disorder is proximately due to or aggravated (beyond natural progression) by his bilateral foot disorder; and,

c)  that the Veteran's bilateral knee disorder is proximately due to or aggravated (beyond natural progression) by his bilateral hip disorder; and,

d)  that the Veteran's bilateral knee disorder is proximately due to or aggravated (beyond natural progression) by his back disorder.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

The examiner should also offer comments and an opinion on the April 2009 VA physician's statement that the Veteran's unnatural walk, due to calluses, caused bilateral knee pain.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Afford the Veteran a VA examination for a bilateral hip disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  All current hip disorders should be diagnosed.

After the claims file is reviewed, for each diagnosed hip disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's bilateral hip disorder is in any way causally or etiologically related to his active service; and,

b) that the Veteran's bilateral hip disorder is proximately due to or aggravated (beyond natural progression) by his bilateral foot disorder; and,

c)  that the Veteran's bilateral hip disorder is proximately due to or aggravated (beyond natural progression) by his bilateral knee disorder; and,

d)  that the Veteran's bilateral hip disorder is proximately due to or aggravated (beyond natural progression) by his back disorder.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  Afford the Veteran a VA examination for a back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  All current back disorders should be diagnosed.

After the claims file is reviewed, for each diagnosed back disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's back disorder is in any way causally or etiologically related to his active service; and,

b)  that the Veteran's back disorder is proximately due to or aggravated (beyond natural progression) by his bilateral foot disorder; and,

c)  that the Veteran's back disorder is proximately due to or aggravated (beyond natural progression) by his bilateral hip disorder; and,

d)  that the Veteran's back disorder is proximately due to or aggravated (beyond natural progression) by his bilateral knee disorder.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

